DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/CN2018/076298, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 3 January 2022 and 10 March 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10 March 2022 regarding benefit of an earlier filing date under 35 U.S.C. 365(c) have been fully considered but they are not persuasive.
Regarding claims 21, 23, 25-27, and 29, the applicant argued, “…the amendments are fully supported by Application No. PCT/CN2018/076298, e.g., p. 1, p.2, and thus the pending claims are entitled to the priority date of November 10, 2017…” on page 10.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
The new amendments to claims 21, 23, 25-27, and 29 are indeed supported. However, the exact sequences in the pending claims are not found in the priority document and therefore the claims are not entitled to the priority date of November 10, 2017.
Applicant’s arguments, see pages 10-11, filed 10 March 2022, in view of the amendments with respect to claims 21-30 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. 
Applicant’s arguments regarding the prior art rejections with respect to claim(s) 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. US 2019/0104007 A1 (hereinafter referred to as “Wang”).
Regarding claims 21, 25, and 27, Wang teaches apparatus for wireless communication, comprising a memory and a processor, wherein the processor is configured to read code from the memory to:
transmit information to a wireless communication node based on a length-24 target sequence, , wherein the length-24 target sequence is a member of a target sequence set, wherein each length-24 target sequence of the target sequence set corresponds to a sequence of an individual sequence group that includes multiple sequences, and wherein the length-24 target sequence and the sequence of the individual sequence group have a degree of correlation with each other, wherein a group index of the individual sequence group is denoted as u, and, wherein the length-24 target sequence corresponds to a mathematical form of ejπφ(n)/4, n = 0,1,2,...,23 (¶¶58, 60-61, 97-106, 114, and 118; figures 4, 10, and 13D) that comprises at least one of:
φ(n)=[ −1, −3, −3, 1, −1, −1, −3, 1, 3, −1, −3, −1, −1, −3, 1, 1, 3, 1, −3, −1, −1, 3, −3, −3] for u=2;
φ(n)=[ −3, 3, 1, 3, −1, 1, −3, 1, −3, 1, −1, −3, −1, −3, −3, −3, −3, −1, −1, −1, 1, 1, −3, −3] for u=6;

φ(n)=[ 3, −1, 1, −1, 3, −3, 1, 1, 3, −1, −3, 3, 1, −3, 3, −1, −1, −1, −1, 1, −3, −3, −3, −3] for u=21; or
φ(n)=[ 3, −3, −3, −1, 3, 3, −3, −1, 3, 1, 1, 1, 3, −1, 3, −3, −1, 3, −1, 3, 1, −1, −3, −3] for u=27 (¶¶106, 114, and 118; figure 13D).
As to claims 22 and 28, Wang teaches wherein the wireless communication node is a base station (¶100).
As to claims 23, 26, and 29, Wang teaches apparatus for wireless communication, comprising a memory and a processor, wherein the processor is configured to read code from the memory to:
transmit information to a wireless communication node based on a length-18 target sequence, wherein the length-18 target sequence is a member of a target sequence set, wherein each length-18 target sequence of the target sequence set corresponds to a sequence of an individual sequence group that includes multiple sequences, and wherein the length-18 target sequence and the sequence of the individual sequence group have a degree of correlation with each other, wherein a group index of the individual sequence group is denoted as u, and, wherein the length-18 target sequence corresponds to a mathematical form of ejπφ(n)/4, n = 0,1,2,...,17 (¶¶58, 60-61, 97-106, 114, and 117; figures 4, 10, and 13C) that comprises at least one of:
φ(n)=[ −3, −3, 3, 3, 3, 1, −3, 1, 3, 3, 1, −3, −3, 3, −1, −3, −1, 1] for u=3;
φ(n)=[ 1, 1, −3, 3, 3, 1, 3, −3, 3, −1, 1, 1, −1, 1, −3, −3, −1, 3] for u=7;
φ(n)=[ −3, −3, −3, 1, −3, 3, 1, 1, 3, −3, −3, 1, 3, −1, 3, −3, −3, 3] for u=10;
φ(n)=[ −3, −1, −3, −1, −3, 1, 3, −3, −1, 3, 3, 3, 1, −1, −3, 3, −1, −3] for u=16;
φ(n)=[ 3, −1, −3, 1, −3, −3, −3, 3, 3, −1, 1, −3, −1, 3, 1, 1, 3, 3] for u=23; or
φ(n)=[ −3, −3, 3, 3, −3, 1, 3, −1, −3, 1, −1, −3, 3, −3, −1, -1, -1, 3] for u=27 (¶¶106, 114, and 117; figure 13C).
As to claims 24 and 30, Wang teaches wherein the wireless communication node is a base station (¶100).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469